United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 December 15, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60228
                          Summary Calendar


MIGEN SHEHU,

                                    Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A95 218 663
                        --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Migen Shehu petitions for review of the order issued by the

Board of Immigration Appeals (“BIA”) denying his motion to

reopen.   Shehu moved to reopen the removal proceedings on his

applications for asylum, withholding of removal, and relief under

the Convention Against Torture (“CAT”).

     Shehu contends that the BIA’s decision denying his motion to

reopen is irrational and contrary to law.    He asserts that the

BIA did not consider the evidence that he submitted with the

motion to reopen.   Shehu argues that the evidence he submitted is

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 04-60228
                                  -2-

the same evidence that his cousin used to obtain withholding of

removal.    Shehu asserts that he could not have presented the

evidence at his original hearing.     He insists that he will face

persecution if he is returned to Albania and that he will be

persecuted on account of his membership in his family.

     We review the BIA’s denial of a motion to reopen for abuse

of discretion.     Ogbemudia v. INS, 988 F.2d 595, 600 (5th Cir.

1993).     The BIA may deny a motion to reopen “if the movant fails

to establish a prima facie case for the underlying substantive

relief sought.”     Id.

     To establish eligibility for asylum, Shehu had to

demonstrate a “well-founded fear of persecution in his country of

nationality . . . on account of race, religion, nationality,

membership in a particular social group, or political opinion.”

Adebisi v. INS, 952 F.2d 910, 912 (5th Cir. 1992).    Persecution

is the “infliction of suffering or harm, under government

sanction.”     Abdel-Masieh v. U.S. INS, 73 F.3d 579, 583 (5th Cir.

1996).

     As the BIA determined, Shehu’s new evidence concerned events

personal to his cousin; the new evidence did not establish a

well-founded fear that Shehu would be persecuted.     See Adebisi,

952 F.2d at 912.    Further, Shehu’s fear of persecution arises out

of a personal dispute; Shehu did not establish that the alleged

persecution he fears will be perpetrated under government

sanction.    See Abdel-Masieh, 73 F.3d at 583.   Shehu did not
                           No. 04-60228
                                -3-

establish a well-founded fear of persecution on account of any of

the five statutory grounds.   See Adebisi, 952 F.2d at 912-13.

     Because Shehu did not make the showing required to establish

eligibility for asylum, he has not met the more stringent

standard necessary to establish eligibility for withholding of

removal.   See Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002).

Shehu abandoned any review of the denial of relief under the CAT.

See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).

Accordingly, Shehu’s petition for review is DENIED.